                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 DEBRA K. HALVERSON,

               Plaintiff,                          No. 18-CV-2075-CJW-KEM

 vs.                                              ORDER ON REPORT AND
                                                   RECOMMENDATION
 ANDREW M. SAUL,
 Commissioner of Social Security,

               Defendant.
                            ___________________________

                               I.     INTRODUCTION
       This matter is before the Court on a December 30, 2019 Report &
Recommendation (“R&R”) by the Honorable Kelly K.E. Mahoney, United States
Magistrate Judge. (Doc. 16). Judge Mahoney recommends that the Court affirm the
decision of the Commissioner of Social Security (“the Commissioner”) denying plaintiff
Debra K. Halverson’s (“claimant”) application for disability insurance benefits under
Title II of the Social Security Act, 42 U.S.C. §§ 401-434. (Id., at 1). Claimant filed a
timely objection on January 13, 2020. (Doc. 17). The Commissioner has not yet
responded and the deadline for a response has not expired. Given the parties’ earlier
briefing on these issues, however, the Court will rule without waiting for a response.
See LR 7(e).
       For the following reasons, the Court overrules claimant’s objections (Doc. 17),
accepts Judge Mahoney’s R&R without modification (Doc. 16), and affirms the decision
of the Commissioner.
                          II.    APPLICABLE STANDARDS
       A.     Judicial Review of the Commissioner’s Decision
       The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner . . . as to any fact,
if supported by substantial evidence, shall be conclusive . . ..”). “Substantial evidence
is less than a preponderance, but enough that a reasonable mind might accept as adequate
to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003) (citation
omitted). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994) (citation omitted).
       To determine whether the Commissioner’s decision meets this standard, the court
“consider[s] all of the evidence that was before the [administrative law judge (“ALJ”)],
but [it does] not re-weigh the evidence[.]” Vester v. Barnhart, 416 F.3d 886, 889 (8th
Cir. 2005). The court considers both “evidence [which] supports the Commissioner’s
decision [and] evidence that detracts from it.” Kluesner v. Astrue, 607 F.3d 533, 536
(8th Cir. 2010) (citation omitted). The court “must search the record for evidence
contradicting the [Commissioner’s] decision and give that evidence appropriate weight
when determining whether the overall evidence in support is substantial.” Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citation omitted).
       To evaluate the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citation




                                            2
omitted), or “review the factual record de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th
Cir. 1996) (citation omitted). Instead, if, after reviewing the evidence, the court “find[s]
it possible to draw two inconsistent positions from the evidence and one of those positions
represents the Commissioner’s findings, [the court] must affirm the [Commissioner’s]
denial of benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933,
935 (8th Cir. 2008)). This is true even if the court “might have weighed the evidence
differently[.]” Culbertson, 30 F.3d at 939 (citation omitted). The court may not reverse
the Commissioner’s decision “merely because substantial evidence would have supported
an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see also
Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is
not subject to reversal simply because some evidence may support the opposite
conclusion.”).
       B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a clearly erroneous standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]



                                             3
would only have to review the findings of the magistrate judge for clear error”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). A district judge may, however, elect to review an R&R under a more
exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 154 (1985).
                  III.   PROCEDURAL HISTORY AND THE R&R
       On August 22, 2015, claimant applied for Social Security benefits, alleging she
was disabled due to fibromyalgia and pelvic inflammatory disease. (AR 12, 196, 200).
On October 30, 2015, and January 21, 2016, the Commissioner denied claimant’s
application originally and upon request for reconsideration. (AR 12). On October 10,
2017, ALJ Matthew J. Gordon held a hearing on claimant’s application. (Id.). On
January 24, 2018, the ALJ found claimant was not disabled. (AR 12-19). On July 30,
2018, the Appeals Council denied claimant’s appeal of the ALJ’s decision. (AR 1-5).
       On October 3, 2018, claimant filed her complaint with this Court. (Doc. 3). By
June 21, 2019, the parties had fully briefed the issues. (Docs. 12-14). On June 24,
2019, the Court deemed the case ready for decision and referred it to Judge Mahoney for
an R&R. (Doc. 16). In her brief, claimant argued the ALJ erred in two ways. First,
claimant argued the ALJ erred by failing to develop the record of claimant’s physical
impairments. (Doc. 12, at 3-7). Second, claimant argued that the ALJ erred by failing




                                             4
to provide good reason for the weight he afforded to opinions of claimant’s treating
physician and claimant’s own subjective complaints.         (Id., at 7-9).    Claimant also
challenged the validity of the ALJ’s appointment under the Appointments Clause. (Id.,
at 9-13).
       In her R&R, Judge Mahoney found that the ALJ properly discounted claimant’s
subjective complaints (Doc. 16, at 5-9), and the opinion of claimant’s treating physician
(Id., at 9-11). Judge Mahoney further concluded that the ALJ did not err by failing to
develop the record by obtaining a functional limitation opinion from a consulting
physician because there was already sufficient medical evidence in the record to support
the ALJ’s conclusion. (Id., at 12-14). Finally, Judge Mahoney found that claimant
forfeited her ability to challenge the ALJ’s appointment by not raising the issue before
the Social Security Administration. (Id., at 14-15).
                   IV.   CLAIMANT’S OBJECTIONS TO THE R&R
       In her objections to Judge Mahoney’s R&R, claimant asserts that Judge Mahoney
erred on all three issues. Claimant argues that Judge Mahoney erred in failing to find
that the consultative examination was deficient because it omitted an opinion about
claimant’s functional limitations. (Doc. 17, at 2). Claimant also argues that Judge
Mahoney erred in finding there was sufficient evidence in the record to support the ALJ’s
conclusion because the consulting physician confirmed that claimant had fibromyalgia
and therefore his opinion could not provide a basis for the ALJ to find claimant was not
disabled. (Id.).
       Claimant also argues that Judge Mahoney erred by misconstruing claimant’s
argument and case law in that claimant’s ability to perform some daily tasks did not mean
that she could perform a job that required her to sit for up to six hours a day. (Id., at 3).
Claimant also argues that Judge Mahoney should have remanded the case when she found
the ALJ failed to address the opinions of claimant’s treating physician. (Id., at 3-4).




                                             5
        Finally, claimant argues that Judge Mahoney erred in rejecting her challenge to
the ALJ’s appointment for all the reasons claimant raised in her principal brief. (Id., at
4-5).
                                   V.     DISCUSSION
        The ALJ found that claimant had “the following severe impairments:
fibromyalgia, status-post left shoulder injury, pelvic pain syndrome, myalgias and
myositis, lesions of the pelvic, sacral, lumbar, and thoracic regions not otherwise
classified[.]” (AR 15). Despite these impairments, the ALJ found claimant had residual
functional capacity (“RFC”) to perform sedentary work
        such that she can push and pull as much as she can lift and carry; never
        climb ladders, ropes, or scaffolds; occasionally climb ramps and stairs,
        balance, stoop, kneel, crouch, and crawl; frequent overhead reaching with
        the non-dominant left upper extremity; occasional exposure to extreme
        cold; must avoid hazards such as unprotected heights and dangerous
        machinery.

(Id.). The ALJ found that claimant could still perform her past sedentary work as a claims
processor for an insurance company. (AR 19).
        The question before the Court is whether there is substantial evidence in the record
as a whole to support the ALJ’s conclusion. Judge Mahoney found there was. The Court
agrees and finds that Judge Mahoney did not err in her analysis.
        A.     Alleged Failure to Develop the Record of Claimant’s Physical Limitations
        Claimant argues that Judge Mahoney erred in finding the ALJ relied on an
adequate examination by a consulting physician. (Doc. 17, at 2-3). Claimant insists the
examination was deficient because it did not include opinions about claimant’s functional
limitation. (Id., at 2).
        Because Social Security Administration hearings are non-adversarial, an ALJ has
an independent duty to fully and fairly develop the record even when a claimant is




                                             6
represented by counsel. Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004). In
assessing whether an ALJ has fulfilled this duty, a court must consider whether the record
contained sufficient evidence for the ALJ to make an informed decision. Haley v.
Massanari, 258 F.3d 742, 749-50 (8th Cir. 2001) (citations omitted). “[A]n ALJ is
permitted to issue a decision without obtaining additional medical evidence so long as
other evidence in the record provides a sufficient basis for the ALJ’s decision.” Naber
v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994). An ALJ’s decision is proper if the ALJ
has “develop[ed] a reasonably complete record.” Clark v. Shalala, 28 F.3d 828, 830-31
(8th Cir. 1994) (holding an ALJ fulfilled his duty to develop the record without further
inquiring into claimant’s non-exertional impairments or asking follow-up questions of a
testifying witness).    Absent unfairness or prejudice, a court should not remand the
decision of an ALJ for failure to develop the record. Onstad v. Shalala, 999 F.2d 1232,
1234 (8th Cir. 1993).
      Judge Mahoney first found that the consulting physician’s examination was not
deficient because the ALJ did not ask for an opinion about claimant’s functional
limitation; he ordered an examination to get an updated medical evaluation because the
extant medical records were dated. (Doc. 16, at 12). The Court agrees. There is nothing
in the record suggesting the ALJ requested an opinion about claimant’s functional
limitations. (AR 78-79).
      Judge Mahoney then found that the ALJ was not obliged to seek such an opinion
from the consulting physician. (Doc. 16, at 12-13). Citing case law, Judge Mahoney
noted that the ALJ’s RFC determination must be supported by at least some medical
evidence. (Id., at 13). Reviewing the ALJ’s decision and the medical evidence upon
which he relied, Judge Mahoney found that there was some medical evidence to support
the ALJ’s RFC determination. (Id.). Simply because the ALJ could have asked the




                                            7
consulting physician for a functional limitation opinion does not mean the ALJ had to do
so, or that the ALJ’s decision is necessarily deficient as a result.
       In her objections claimant does not cite to any case for the proposition that an ALJ
must order a consultative examination and elicit a functional impairment opinion from
the examiner. Claimant does state that “[a] case on point for this situation was discussed
in the principal brief.” (Doc. 17, at 2, citing Doc. 12, at 5). At page 5 of claimant’s
principal brief, claimant cited two cases: Brown v. Colvin, No. 4:12-CV-3260, 2014 WL
200234, at *14-15 (D. Neb. Jan. 16, 2014), and Hutsell v. Massanari, 259 F.3d 707,
713 (8th Cir. 2001). In her objections, claimant does not specify which case she is
referencing. In her principal brief, claimant did not discuss either case, nor provide a
parenthetical explanation of the holdings of those cases.
       Judge Mahoney did not address either case in her R&R, but the Court finds that
her failure to do so was not error. In Brown, the district court applied the holding in
Nevland v. Apfel, 204 F.3d 853 (8th Cir. 2000), to the facts of that case. Brown, 2014
WL 200234, at *14-15. Judge Mahoney correctly pointed out that Nevland is inapplicable
here because it applies only at Step Five of the analysis and the ALJ here never reached
Step Five. (Doc. 16, at 13-14). In turn, then, Brown is likewise inapplicable here.
Hutsell is also inapplicable to this issue as that case does not address a consultation
examination.    It appears claimant cited the case for the limited proposition that a
consistent work history tends to support a claimant’s credibility. Hutsell, 259 F.3d at
713 (“Hutsell’s consistent work record prior to 1990, however, supports the credibility
of her disability complaint[.]”). Claimant’s credibility is, at best, related to the issue of
whether the ALJ erred in failing to develop the record only under a harmless error
analysis. But, as the Court has already found, the ALJ properly discounted claimant’s
credibility because her assertion of disabling limitations was inconsistent with her daily
activity and medical records.




                                             8
      In short, the Court finds that Judge Mahoney properly found that the ALJ did not
ask the consultative examiner for a functional limitation opinion, nor was the ALJ
required to do so when there was sufficient evidence upon which the ALJ could base his
findings. Thus, the Court overrules claimant’s objection to Judge Mahoney’s R&R on
this ground.
      B.       Weight Given to Treating Physician Opinions and Subjective Complaints

      In her R&R, Judge Mahoney recommends the Court find the ALJ did not err in
evaluating claimant’s subjective complaints (Doc. 16, at 9), and did not err in failing to
explicitly address opinions of claimant’s treating physician contained in Family Medical
Leave Act (“FMLA”) forms (Id., at 11).
      When evaluating the credibility of a claimant’s subjective statements, an ALJ must
consider: (1) claimant’s daily activities; (2) the location, duration, frequency, and
intensity of claimant’s pain or other symptoms; (3) precipitating and aggravating factors;
(4) the type, dosage, effectiveness, and side effects of any medication claimant takes or
has taken to alleviate claimant’s pain or other symptoms; (5) treatment, other than
medication, claimant receives or has received for relief of claimant’s pain or other
symptoms; (6) any measures claimant uses or has used to relieve claimant’s pain or other
symptoms; and (7) other factors concerning claimant’s functional limitations and
restrictions due to pain or other symptoms. See 20 C.F.R. § 404.1529(c)(3); Polaski v.
Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). An ALJ need not explicitly discuss every
Polaski factor, so long as the ALJ acknowledges and examines each consideration before
discounting claimant’s subjective complaints. Ford v. Astrue, 518 F.3d 979, 982 (8th
Cir. 2008); Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000). The ALJ may not discredit
claimant’s statements solely based on the absence of objective medical evidence, but may
discount claimant’s statements based on objective medical evidence to the contrary or




                                            9
inconsistency with the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 581 (8th
Cir. 2002); Brockman v. Sullivan, 987 F.2d 1344, 1346 (8th Cir. 1993).
       Like Judge Mahoney, the Court finds that the ALJ’s decision adequately discussed
the factors relevant to the Polaski analysis. (Doc. 16, at 6-7). The ALJ examined the
medical evidence and claimant’s daily activities against her description of disabling
impairments. (AR 15, 18-19, 33-34, 55, 59). In her objection to Judge Mahoney’s
R&R, claimant asserts that Judge Mahoney misconstrued the case law (Doc. 17, at 3),
but the Court finds her analysis sound. Judge Mahoney correctly found that Brosnahan
v. Barnhart, 336 F.3d 671 (8th Cir. 2003) and Ross v. Apfel, 218 F.3d 844 (8th Cir.
2000), were distinguishable because the claimants’ daily activities in those cases were far
more limited than are claimant’s here. (Doc. 16, at 7-8). The Court finds there was
substantial evidence in the record as a whole for the ALJ to discount claimant’s subjective
statements about the intensity, persistence, and limiting effects of claimant’s symptoms.
Thus, the Court finds that the ALJ did not err in weighing claimant’s credibility and
overrules claimant’s objection to Judge Mahoney’s R&R on this issue.
       Similarly, the Court finds that Judge Mahoney properly found that the ALJ did not
err by failing to explicitly address opinions of claimant’s treating physician contained in
FMLA forms. In 2013 and again in 2015, claimant’s treating physician, Dr. Edward
Steinmann, completed FMLA forms for claimant, excusing her from work during
fibromyalgia pain flares, which he estimated “may” occur two to four times a month and
last one to four days per episode. (AR 322-25, 333-35). Dr. Steinmann also opined in
these forms that claimant’s fibromyalgia prevented her from “prolonged nonsupported
sitting.” (AR 323, 334). The ALJ reviewed and discussed Dr. Steinmann’s medical
records pertaining to claimant, but did not specifically mention the FMLA forms. (AR
16-18).




                                            10
      Citing appropriate case law, Judge Mahoney found that the qualified and vague
nature of Dr. Steinmann’s opinions (i.e., the use of the words “may,” “prolonged,” and
“nonsupported”), the restriction of the limitation to pain flares, and the context of the
opinions given in relation to the FMLA, did not require the ALJ to explicitly address
them. (Doc. 16, at 10-11). The Court finds Judge Mahoney’s analysis is sound. Dr.
Steinmann’s opinions did not reflect his findings of claimant’s day-to-day functional
impairments, but, rather, a recognition that during fibromyalgia pain flares that may
occur occasionally that claimant should be excused from work under the FMLA. These
of qualified, limited opinions provided in the context of accommodations under the
FMLA were not of a type or nature that the ALJ was required to address them explicitly.
There was otherwise sufficient medical evidence in the record as a whole for the ALJ to
find claimant was not disabled. Thus, the Court finds that the ALJ did not err in failing
to explicitly address the FMLA forms.
      C.     Appointments Clause Argument
      Claimant articulates no grounds for why the Court should find Judge Mahoney’s
R&R was erroneous on the Appointments Clause issue and makes only a general
objection. (Doc. 17, at 4; “[Claimant] objects to the R&R’s finding[ ] on this issue and
continues to rely on her principal briefing.”).    Claimant does not assert that Judge
Mahoney made an erroneous factual finding or misinterpreted the law. Indeed, claimant
acknowledges that Judge Mahoney was “correct that this Court has uniformly found in
favor of the Commissioner in response to this issue[.]” (Id.).
      This objection fails to comply with Local Rule 72A, which states that “[a] party
who objects to . . . a magistrate judge’s report and recommendation must file specific,
written objections to the . . . report and recommendation . . ..” LR 72A (emphasis
added). Accord FED R. CIV. P. 72(b)(2) (stating that “a party may serve and file specific
written objections to the proposed findings and recommendations” (emphasis added)).




                                           11
Claimant’s general, nonspecific objection on this issue would require the Court to
duplicate the work Judge Mahoney has already done, thus defeating the purpose of the
R&R.
         A court may exercise its discretion to treat such nonspecific objections as making
no objection at all. See, e.g., Howard v. Sec’y of Health & Human Servs., 932 F.2d
505, 509 (6th Cir. 1991) (finding that a general objection to the entirety of a magistrate
judge’s R&R “has the same effects as would a failure to object”); United States v. Scott,
No. CR07–2004–MWB, 2007 WL 1668058, at *4 (N.D. Iowa June 7, 2007)
(“Therefore, the court denies defendant Scott’s objection on the ground that defendant
Scott has failed to state his objection with the requisite particularity.”). The Eighth
Circuit Court of Appeals has repeatedly noted that district courts need not conduct a de
novo review of a magistrate judge’s order when the objecting party makes only a general,
conclusory objection. See Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). See also
Thompson v. Nix, 897 F.2d 356, 357–58 (8th Cir. 1990) (“We also remind parties that
objections must be . . . specific to trigger de novo review by the District Court of any
portion of the magistrate’s report and recommendation.”).
         Here, the Court exercises its discretion to review claimant’s objection on the
second issue for clear error. To do otherwise would defeat the purpose of an R&R. See
Whited v. Colvin, No. C 13-4039-MWB, 2014 WL 1571321, at *3 (N.D. Iowa Apr. 18,
2014). Having found no clear error, the Court adopts Judge Mahoney’s R&R on this
issue.
         Claimant, however, asks for relief from this Court that she did not request in her
principal brief. Claimant attempts to distinguish this Court’s prior uniform rulings on
the Appointments Clause issue by asserting that “all of the prior decisions were provided
where there was a lack of controlling authority on this issue.” (Doc. 17, at 4). Claimant
also notes that in November the Eighth Circuit Court of Appeals heard argument on




                                             12
consolidated cases addressing this issue and that the Third Circuit Court of Appeals also
heard arguments on this issue. (Id.). Claimant then asks the Court to “delay entering
judgment” until after the courts issue opinions in one or both of these cases. (Id.).
      The Court denies claimant’s request to delay or stay entry of judgment. There is
still no controlling authority on this issue at this time, and any opinion by the Third
Circuit Court of Appeals would not be controlling in any event. Further, claimant has
failed to make a sufficient showing to support a stay of judgment pending the outcome of
an appeal in a different case. In Arkansas Peace Ctr. v. Ark. Dept. of Pollution Control,
992 F.2d 145, 147 (8th Cir. 1993), the court held that a party seeking a stay must show:
(1) the party’s position is likely to succeed on the merits, (2) the party will suffer
irreparable injury unless the stay is granted, (3) no substantial harm will come to other
interested parties, and (4) the stay will do no harm to the public interest. Claimant has
not made a showing under any of these factors. Thus, to the extent claimant’s request
that the Court delay entry of judgment constitutes a valid objection to Judge Mahoney’s
R&R, it is overruled. See Gilbert v. Saul, No. C18-2045-LTS, 2019 WL 4751552, at
*20 (N.D. Iowa Sept. 30, 2019) (declining to stay entry of judgment pending a decision
by the Eighth Circuit Court of Appeals on the Appointments Clause issue).
                                     VI.    CONCLUSION
      For these reasons:
      1.     Claimant’s objections (Doc. 17) to the Report and Recommendation (Doc.
16) are overruled.
      2.     The Court accepts the Report and Recommendation (Doc. 16) without
modification. See 28 U.S.C. § 636(b)(1).




                                           13
      3.     The Commissioner’s determination that claimant was not disabled is
affirmed and judgment will enter against claimant and in favor of the Commissioner.
      IT IS SO ORDERED this 30th day of January, 2020.



                                       __________________________
                                       C.J. Williams
                                       United States District Judge
                                       Northern District of Iowa




                                         14
